 



Exhibit 10.3

AMENDMENT TO CORPORATE INTEGRITY AGREEMENT
between the
Office of Inspector General
of the
Department of Health and Human Services
and
Beverly Enterprises Inc.



I.   Preamble and Scope of Amendment

On February 3, 2000, the Office of Inspector General (“OIG”) of the Department
of Health and Human Services and Beverly Enterprises Inc. entered into a
Corporate Integrity Agreement (“CIA”). On August 1, 2002, the Superior Court for
the State of California, District of Santa Barbara, entered a Permanent
Injunction and Final Judgment (“PIFJ”) against Beverly Enterprises Inc. In light
of the PIFJ, Beverly and the OIG hereby enter into this Amendment to the CIA
pursuant to Section XI.C of the CIA.



II.   Term and Scope of the Amendment

     A. The period of the compliance obligations assumed by Beverly under this
Amendment shall be five years from the effective date of this Amendment
(“Amendment Effective Date”) (unless otherwise specified). Notwithstanding the
foregoing, upon completion of the third year of this Amendment, the OIG, in its
sole discretion, may waive Beverly’s obligation under Section III.D infra to
retain an Independent Monitor for one or more of the remaining two years of the
Amendment. The Amendment Effective Date shall be the date on which the final
signatory of this Amendment executes this Amendment. Each one-year period,
beginning with the one-year period following the Effective Date, shall be
referred to as a “Reporting Period.”

     B. The scope of this Amendment shall be governed by the following
definitions:

          1. “Covered Facility,” except as expressly stated herein, includes the
nursing home facilities in California, Arizona, and Hawaii that are licensed,
operated, directed, or administered by Beverly or in which Beverly has an
ownership or control interest, as defined by 42 U.S.C. § 1320a-3(a)(3).

1



--------------------------------------------------------------------------------



 



          2. “Amendment Covered Persons” includes the employees, contractors and
agents who work at a Covered Facility who:



      (a) perform patient care or resident care duties;         (b) make
assessments of patients or residents that affect treatment decisions or
reimbursement;         (c) perform billing, coding, or assessment functions
described in Section III.A.4. of this Amendment;         (d) perform management
oversight on staffing, patient care, resident care, reimbursement, or the CIA
and this Amendment; or         (e) perform any function that relates to or is
covered by the CIA and this Amendment.

Notwithstanding the above, any non-employee who is hired on a part-time or
temporary basis and who works less than 160 hours per year in a Covered Facility
or any non-employee private caregivers and/or attending physicians hired by any
resident or the family or friends of any resident of a Covered Facility
regardless of the hours worked per year in a Covered Facility are not Amendment
Covered Persons.

          3. “California Covered Persons” includes the employees, contractors,
and agents who are involved directly or indirectly in the delivery of patient or
resident care (including individuals who perform management oversight on quality
assurance, setting policies or procedures, or making staffing decisions) at a
Covered Facility located in the State of California.

Notwithstanding the above, any non-employee who is hired on a part-time or
temporary basis and who works less than 160 hours per year in a Covered Facility
or any non-employee private caregivers and/or attending physicians hired by any
resident or the family or friends of any resident of a Covered Facility located
in the State of California regardless of the hours worked per year in a Covered
Facility located in the State of California are not California Covered Persons.

2



--------------------------------------------------------------------------------



 



III.   Corporate Integrity Obligations

Beverly shall ensure that its compliance program required by the CIA includes
the following elements.

     A. Compliance Officer, Committees, and Internal Audit and Review Functions.

          1. Compliance Officer. In addition to his or her other duties, the
Compliance Officer appointed pursuant to the CIA shall also provide reasonable
assurance that quality of care problems are being appropriately addressed and
corrected.

          2. Quality Compliance Committees.



  (a)   Corporate Quality Committees. Beverly has established a Corporate
Quality Council (“Corporate Quality Committee”). The purpose of the Corporate
Quality Committee is to monitor and improve quality of care at Beverly’s nursing
homes. At a minimum, the Corporate Quality Committee includes the Compliance
Officer, the Corporate Medical Director, the Chief Operating Officer of the
Nursing Home subsidiary, the Sr. Vice President of Professional Services,
representatives from Beverly’s Regions, and any other appropriate officers or
individuals necessary to thoroughly implement the requirements of this Amendment
that relate to quality of care in the Covered Facilities.     (b)   Regional
Quality Councils. Beverly has established Regional Quality Councils (“Regional
Quality Compliance Committees”). The purpose of the Regional Quality Compliance
Committees is to address issues concerning quality of care at Beverly’s nursing
homes in each of its Regions. At a minimum, the Regional Quality Compliance
Committee includes the Regional Vice President of Operations, the Regional
Director of Professional Services, and any other appropriate officers or
individuals necessary to thoroughly implement the requirements of this Amendment
that relate to quality of care in the Covered Facilities. The Regional Quality
Council for the Region in which the Covered Facilities are located also includes
the California

3



--------------------------------------------------------------------------------



 



      Compliance Officer. For each Regional Quality Council meeting in the
Region in which the covered facilities are located, there shall be senior
representatives from the Covered Facilities, chosen on a rotating and random
basis, to report to the committee on the adequacy of care being provided at
their applicable Covered Facility.

          3. Board of Directors’ Committee. Beverly currently has a Quality
Committee as part of its Board of Directors to provide oversight on quality of
care issues (“Quality Assurance Monitoring Committee”). This committee shall
continue to:



  (a)   review the adequacy of Beverly’s system of internal controls, quality
assurance monitoring, and patient care;     (b)   ensure that Beverly’s response
to state, Federal, internal, and external reports of quality of care issues is
complete, thorough, and resolves the issue(s) identified; and     (c)   ensure
that Beverly adopts and implements policies and procedures that are designed to
ensure that each individual cared for at a Beverly facility receives the highest
practicable physical, mental and psychosocial level of care attainable. The
individuals who serve on this committee shall be readily available to the
Compliance Officer, the Sr. Vice President of Professional Services, the
Monitors, and the Independent Review Organization(s) required under this
Amendment to respond to any issues or questions that might arise. The names of
the Board members and the charter for the committee shall be provided to the OIG
within ninety (90) days after the effective date of this Amendment. When new
members are appointed, or the responsibilities or authorities of the Board
committee are substantially changed, Beverly shall notify the OIG, in writing,
within fifteen (15) days of such a change.

          4. Quality Reviews. Beverly currently performs Quality reviews under
the “Beverly Quality System.” The Quality Reviews (including quality review
follow-ups) are described in a 2002 notebook, which Beverly has previously
provided to the OIG. Beverly shall continue to conduct Quality Reviews in the
manner described in the 2002 notebook until January 31, 2003, at which time it
will commence performing its Quality Reviews in a manner described in a 2003
notebook. The 2003 notebook will be provided

4



--------------------------------------------------------------------------------



 



to the OIG no later than February 1, 2003. After February 1, 2003, Beverly will
continue to conduct Quality Reviews in a manner that devotes at least equal
resources to performing the function of quality review at the covered facilities
as that described in the 2003 notebook. Beverly shall notify the OIG within
fifteen (15) days of any material changes to the form, manner, or frequency of
these Quality Reviews. The Quality Reviews shall:



      a. make findings of whether the patients and residents at Covered
Facilities are receiving the quality of care and quality of life consistent with
basic care, treatment and protection from harm standards, including but not
limited to, 42 C.F.R. Parts 482 and 483 and any other Federal and state
statutes, regulations, and directives;         b. make findings of whether the
policies and procedures mandated by this Amendment are created, implemented, and
enforced;         c. make findings of whether training is performed in
accordance with this Amendment;         d. make findings of whether hotline
complaints are appropriately investigated;         e. make findings of whether
the reporting obligations are complied with in accordance with this Amendment;
and         f. make findings of whether corrective action plans are timely
created, implemented, and enforced.



  Notwithstanding the above, the obligations and findings required by
Sections III.A.4(b), (c), (d), and (e) above may be made by Beverly’s Internal
Audit function or any other Beverly review function whose primary responsibility
is not to conduct Quality Reviews under the Beverly Quality System.



  B. Written Standards.

     1. Policies and Procedures. Beverly has established written Policies and
Procedures regarding its Compliance Program and its compliance with relevant
Federal and state requirements, including, but not limited to, the requirements
of Federal health care

5



--------------------------------------------------------------------------------



 



programs. Beverly shall continue to assess and update as necessary the Policies
and Procedures at least annually and more frequently, as appropriate. The
Policies and Procedures shall be available to the OIG upon request. To the
extent not already accomplished, Beverly shall make the relevant portions of its
Policies and Procedures available to the appropriate Amendment Covered Persons
within 120 days after the Effective Date of this Amendment. Compliance staff or
supervisors shall continue to be available to explain any and all Policies and
Procedures. Within 120 days after the Effective Date of this Amendment, Beverly
shall review and analyze its Polices and Procedures to ensure that, at a
minimum, such Policies and Procedures specifically address and/or include:



  a.   Measures designed to ensure that Beverly fully complies with applicable
portions of Titles XVIII and XIX of the Social Security Act, 42 U.S.C. §§
1395-1395ggg and 1396-1396v, and all regulations pursuant to these statutes,
including 42 C.F.R. 424 and 483;     b.   Measures designed to ensure that
Beverly complies with all applicable requirements of Medicare’s Prospective
Payment System (“PPS”) for long term care facilities, including, but not limited
to: ensuring the accuracy of the clinical data required under the Minimum Data
Set (“MDS”) as specified by the Resident Assessment Instrument User’s Manual;
ensuring that facilities are appropriately and accurately using the current
Resource Utilization Groups (“RUG”) classification system; and ensuring the
accuracy of billing and cost report preparation policies and procedures;     c.
  Measures designed to ensure the provision of coordinated interdisciplinary
care to long term care residents, including, but not limited to the following
areas addressed in 42 C.F.R. 483: resident assessment and care planning;
nutrition; disease specific care; wound care; infection control; appropriate
drug therapies; appropriate mental health services; provision of basic care
needs, including the provision of Activities of Daily Living (“ADL”);
incontinence care; resident rights; physical and chemical restraint use; therapy
services; quality of life, including accommodation of needs and activities; and
assessment of resident competence to make treatment decisions; and professional
services. Such Policies and Procedures shall include the following specific
items:

6



--------------------------------------------------------------------------------



 



  i.   Nutrition: Measures designed to facilitate nutritional care of residents
by the Registered Dietitian including:



      (A) Nutritional measures for residents with wounds;         (B) Measures
to accurately assess all residents’ appropriate body weight in order to
determine an appropriate healthy weight range for each resident on a regular and
consistent basis and clearly document such findings in the residents’ charts;
and         (C) Measures designed to ensure that Beverly identifies and provides
timely clinical responses to all “nutritionally at risk” and “nutritionally
compromised” residents at the earliest possible time;



  ii.   Provision of Basic Care Needs, including those Activities of Daily
Living, such as bathing, oral care, and positioning;     iii.   Use of Chemical
& Physical Restraints, pursuant to acceptable professional standards, including:



      (A) Measures designed to ensure that physical and chemical restraints are
used only pursuant to accepted professional standards when less restrictive
alternatives are not effective and that they are never used as punishment or for
the convenience of staff;         (B) Measures designed to ensure that
appropriate physicians’ orders are obtained and followed before physical
restraints are used; and         (C) Measures designed to ensure that
psychotropic medication is used only in accordance with accepted professional
standards and only where there is an appropriate psychiatric or neuropsychiatric
diagnosis, and that psychotropic medication is never used as punishment, in lieu
of a training program, for behavior control or in lieu of a psychiatric or
neuropsychiatric diagnosis or for the convenience of staff.

7



--------------------------------------------------------------------------------



 



  iv.   Measures designed to ensure that Beverly provides appropriate wound care
(decubitus ulcer) treatment and appropriate nutrition for residents with wounds;
and     v.   Measures to assess that the resident’s drug regime is free of
unnecessary medications.



  d.   Measures designed to ensure the provision of a safe and functional
environment for all residents, allowing all residents to be free from
mistreatment, verbal, sexual, physical and mental abuse, corporal punishment,
involuntary seclusion, neglect and misappropriation of property. Such measures
shall include:



  i.   Measures designed to ensure that Beverly adequately supervises, monitors
and safeguards all residents, including those with histories of exhibiting
behaviors that cause injury to themselves or others, and     ii.   Measures
designed to ensure that residents shall be protected from being victimized by
other aggressive residents.



  e.   Measures designed to ensure the provision for an ongoing program of
meaningful activities both during the week and on the weekends, which are
structured and designed to meet individual needs and interests and the physical,
mental, and psychosocial well-being of the residents;     f.   Measures designed
to ensure the provision of medically-related social services to attain the
individual interests and physical, mental, and psychosocial well-being of each
resident, and provides medically-related social services to attain or maintain
the highest practicable physical, mental, and psychosocial well-being of each
resident;     g.   Measures designed to ensure that physician services are
provided in a manner set forth in 42 C.F.R. 483.40, and to provide in any
contracts with independent physicians that they render preventative, chronic,
routine, acute, follow-up, and emergency medical care in accordance with
generally accepted standards of care;

8



--------------------------------------------------------------------------------



 



  h.   Measures designed to ensure the provision of Nursing Services as outlined
in applicable portions of 42.C.F.R. 483.30; and that nursing care is provided in
keeping with the accepted professional standards of care such as assessment,
planning, implementing and evaluating the care of the long term care resident.
Examples of such are:



  i.   Notifying physician of health related issues;     ii.   Monitoring and
intervening in keeping with professional standards of care; and     iii.  
Keeping appropriate records of the residents’ health care status.



  i.   Measures designed to ensure that residents and patients are discharged
only for the reasons authorized by and in accordance with the procedures
established by applicable law and not discharged for financial reasons unless
authorized by law;     j.   Measures designed to ensure that staffing is in
compliance with Federal health care program requirements and state laws,
including, but not limited to, 42 C.F.R. §§ 483.23(a) and (b) (hospitals) and
§ 483.30 (nursing services, sufficient staff), and not based on financial
considerations;     k.   Measures that specify that if the director of nursing
(or other person who is making staffing decisions at the facilities) disagrees
with a staffing determination that is not in compliance with state or federal
regulations or this CIA or the Amendment and that significantly affects patient
care made by the Administrator or other individuals at the regional or corporate
level, then that person must promptly call the hotline and the Monitor;     l.  
Measures designed to minimize the number of individuals working at any Covered
Facility who are not Amendment Covered Persons, i.e., are on a temporary
assignment or not employed by Beverly, and measures designed to create and
maintain a standardized system to track the usage of such individuals at each
facility so that the number/proportion of or changing trends in such staff can
be adequately identified by Beverly and/or the

9



--------------------------------------------------------------------------------



 



      Monitor. Use of temporary staff will be reported to the Monitor on an
ongoing basis;     m.   Measures designed to ensure compliance with the
completion of accurate clinical assessments as required by applicable Federal
law;     n.   Measures designed to ensure that all residents and patients are
served in the least restrictive environment and most integrated setting
appropriate to their needs;     o.   Disciplinary guidelines and methods for
employees to make disclosures or otherwise report on compliance issues through
the Disclosure Program required by Section III.E of the CIA;     p.   Measures
designed to promote adherence to the compliance and quality of care standards
set forth in the applicable statutes, regulations, and in this Amendment, by
including such adherence as a significant factor in determining the compensation
to Administrators of the facilities, and the individuals responsible for such
compliance at the regional, and corporate level;     q.   Measures designed to
ensure cooperation by Beverly and its employees, contractors, and agents with
the Monitor in the performance of his or her duties as set forth infra;     r.  
Measures designed to ensure that compliance issues identified internally e.g.,
through reports to supervisors, hotline complaints, internal audits, patient
satisfaction surveys, CHSRA quality indicators, facility specific key
indicators, or internal surveys) or externally (e.g., through CMS or state
survey agency reports, consultants, audits performed by the Independent Review
Organization, or Monitor’s reports) are promptly and appropriately investigated
and, if the investigation substantiates compliance issues, Beverly assesses the
nature and scope of the problems, implements appropriate corrective action
plans, and monitors compliance with such plans;

10



--------------------------------------------------------------------------------



 



  s.   Measures designed to effectively collect and analyze staffing data,
including staff-to-resident ratio and staff turnover;     t.   Measures designed
to ensure that individuals and entities who fall within the ambit of the Covered
Contractor definition are appropriately supervised to ensure that the Covered
Contractor is acting within the parameters of Beverly’s Policies and Procedures
and the requirements of Federal health care programs;     u.   Measures designed
to ensure that appropriate and qualified individuals perform the internal
audits;     v.   Non-retaliation policies and methods for employees to make
disclosures or otherwise report on compliance issues through the Disclosure
Program required by Section III.E of the CIA;     w.   Disciplinary guidelines
to reflect the Code of Conduct requirements as specified in Section III.B.1 of
the CIA;     x.   Measures designed to ensure that Provider has a system to
require and centrally collect reports relating to incidents, accidents, abuse
and neglect. The reports required under this system shall be of nature to allow
the Quality Assurance Committees meaningful information to be able to determine:
1) if there is a quality of care problem; and 2) the scope and severity of the
problem;     y.   Measures designed to inform Covered Persons of the staffing
requirements of Federal and state law; and     z.   Measures to inform Covered
Persons during orientation and during other training required by this Amendment
that staffing levels are a critical aspect of patient and resident care, and if
any person has a concern about the level of staffing that there are many avenues
available to report such concerns, including, but not limited to, the
Administrator, the Hotline (as described in Section III.E of the CIA),
individuals at the district, regional, or corporate level, or directly to the
Compliance Officer or Monitor.

11



--------------------------------------------------------------------------------



 



Beverly shall assess and update as necessary the Policies and Procedures at
least annually and more frequently, as appropriate. The Policies and Procedures
will be available to OIG upon request.

     C. Training and Education.

     1. Training in Hawaii and Arizona facilities. Training conducted in
facilities located in Hawaii and Arizona will continue to be conducted in the
same manner as exists as of the date of this Amendment. Such training includes
includes: (a) Infection Control, Prevention of Communicable Diseases; (b)
Residents Rights; (c) Abuse Prevention; (d) Safety and Accident Prevention;
(e) Restraint Reduction/ Needs of the Aged; (f) Fire and Disaster Preparedness;
and (g) Facility Policies and Procedures.

     2. Supplemental Training to California Covered Persons. Pursuant to the
schedule set forth below, each California Covered Person shall receive
Supplemental Training in addition to the training required in the original CIA.
This Supplemental Training shall include a discussion of the policies and
procedures set forth in Section III.B, including, but not limited to:



  a.   policies, procedures, and other requirements applicable to the
documentation of medical records; and     b.   the coordinated interdisciplinary
approach to providing care to residents, including, but not limited to, resident
assessment and care planning; nutrition; diabetes care; wound care; infection
control; abuse and neglect policies and reporting procedures; appropriate drug
therapies; appropriate mental health services; provision of basic care needs;
incontinence care; resident rights and restraint use; ADL care; therapy
services; quality of life, including accommodation of needs and activities; and
assessment of the resident’s competence to make treatment decisions.

Supplemental Training on each topic in Sections III.C.1.a. and b. above shall be
given (to the extent it was not previously given within six (6) months prior to
the Effective Date of this Amendment by in-service training, orientation or
otherwise) at each Covered Facility located in California to each California
Covered Person. No later than one hundred and twenty (120) days after the
Effective Date of this Amendment, Beverly shall institute a

12



--------------------------------------------------------------------------------



 



rotating training program at the Covered Facilities located in California
whereby the Supplemental Training specified above shall be instituted in a
reasonable manner, one topic each week, until all topics specified above in
Sections III C.1.a. and b. has been completed. By the time the rotating program
is completed, all currently employed California Covered Persons and all
California Covered Persons retained in the interim period (between six (6)
months prior to the Effective Date of this Amendment and one hundred twenty
(120) days after the Effective Date), shall have received the Supplemental
Training, orientation (in the case of New California Covered Persons), or other
training regarding each topic as applicable. All subsequently retained
California Covered Persons shall enter into the rotating program within two (2)
weeks of their date of employment and shall receive the Supplemental Training
required by Section III C. of this Amendment by orientation, in-service, or
otherwise in each of the areas specified in Sections III. C.1. a. and b. above
as applicable and on a weekly basis consistent with the rotating training
program.

Beverly may arrange the Supplemental Training to be provided pursuant to the
provisions of this Amendment so that similar or even different topics can be
taught within the same in-service training program, orientation, or other
training. Separate in-service training programs, orientations or other training
are not required for each of the topics if some of the topics to be taught can
be reasonably combined into one in-service training program and/or orientation
and/or other training. If a California Covered Person has any responsibility for
the delivery of patient or resident care, then prior to completing this specific
training, a Beverly Covered Person who has completed the substantive training
shall monitor the untrained person’s work.

Every California Covered Person shall receive such Supplemental Training on an
annual basis.

In addition, each facility shall conduct periodic training on an “as needed”
basis on those quality of care issues identified by the Board of Directors
Committee, the Compliance Committee or through other means as set forth below.
In determining what training should be performed, these Committees will review
the complaints received, satisfaction surveys, staff turnover data, any state or
Federal surveys, including those performed by the Joint Commission on
Accreditation of Healthcare Organizations (“JCAHO”) or other such private
agencies, any internal surveys, and the CHSRA quality indicators. Such training,
at a minimum, shall include in-service training for each California Covered
Person at the applicable Covered Facility in California addressing the issues
set forth for

13



--------------------------------------------------------------------------------



 



each deficiency of a level F or higher (Federal F-tag) or for each B, A, or AA
citation (California-specific) received by a Covered Facility. Such training
will be provided to all California Covered Persons within sixty (60) days of the
Annual Report for that year or earlier.

Each individual trained will be evaluated through means such as testing,
monitoring, or supervision to confirm that each person trained understands the
topic taught, and is properly implementing the practices, policies, procedures
or techniques, which were taught. If it becomes evident to the instructor or
supervisor that the person trained does not understand the topic taught, and/or
is not properly implementing the practices, policies, procedures or techniques
which were taught, then “as-needed” training shall be conducted for such
California Covered Person until such time that the person being trained does in
fact understand the topic taught, and is implementing the practices, policies,
procedures or techniques that were taught. Any California Covered Person who is
not able to demonstrate that he or she understand the topic taught, or is not
able to demonstrate that he or she is properly implementing the practices,
policies, procedures or techniques which were taught in either the Supplemental
Training or “as-needed” training, shall not be allowed to engage in direct
patient care involving such practices, policies, procedures or techniques
without the direct supervision by a competent supervisor. Such practices,
policies, procedures or techniques shall not be performed by a California
Covered Person, even with the direct supervision by a competent supervisor, if
the attempted implementation of such practices, policies, procedures, or
techniques by the person being trained creates a reasonable possibility of
injury or harm to the resident being cared for if such implementation is not
done properly.

Training materials shall be made available to OIG upon request. Persons
providing the training must have sufficient expertise in the subject area.

     3. Certification. Each California Covered Person shall certify, in writing,
that he or she has attended the required training. The certification shall
specify the type of training received and the date received. Each Covered
Facility in California shall retain the certifications, along with specific
course materials. These shall be made available to OIG upon request made to the
Compliance Officer.

14



--------------------------------------------------------------------------------



 



     D. Independent Monitor.

Within sixty (60) days after the Effective Date of this Amendment, Beverly shall
retain an appropriately qualified monitoring team (the “Monitor”), approved by
the OIG. The Monitor may retain additional personnel, including, but not limited
to, independent consultants, if needed to help meet the Monitor’s obligations
under this Amendment. Beverly shall be responsible for all fees and expenses
incurred by the Monitor, including, but not limited to, travel costs,
consultants, administrative personnel, office space and equipment, or additional
personnel. The Monitor shall charge a reasonable rate for his or her fees and
expenses, which shall not exceed $750,000 per year unless the OIG, after
consultation with Beverly, determines that exceptional circumstances necessitate
additional expenditures. As a condition to retaining the Monitor, Beverly shall
require the Monitor to enter into a subcontract with an individual or entity,
approved by the OIG, that has the requisite expertise, capacity and access to
MDS data directly from CMS to perform quarterly Quality Indicator data analysis
reports of the type described in the attached Appendix # 1. To assist Beverly in
its budgeting process, the Monitor shall provide Beverly with an estimated
budget on an annual basis. Such budget shall be provided to Beverly no later
than November 1 of each year. Failure to pay the Monitor within thirty
(30) calendar days of submission of its invoices for services previously
rendered shall constitute a breach of the CIA and this Amendment and shall
subject Beverly to one or more of the remedies set forth in Section VI infra.
The Monitor may be removed solely at the discretion of the OIG. If the Monitor
resigns or is removed for any reason prior to the termination of the Amendment,
Beverly shall appoint another Monitor, after approval by the OIG, with the same
functions and authorities.



      1. The Monitor shall be responsible for assessing the effectiveness,
reliability and thoroughness of the following at or with regard to Covered
Facilities:



      a. Beverly’s Quality of Care internal quality control systems, including,
but not limited to, whether the systems in place to promote quality of care and
to respond to quality of care issues are acting in a timely and effective
manner; whether the communication system is effective, allowing for accurate
information, decisions, and results of decisions to be transmitted to the proper
individuals in a timely fashion; and whether the training programs are effective
and thorough;

15



--------------------------------------------------------------------------------



 



      b. Beverly’s response to quality of care issues at Covered Facilities,
which shall include an assessment of:



      (1) Beverly’s ability to identify the problem;         (2) Beverly’s
ability to determine the scope of the problem, including, but not limited to
whether the problem is isolated or systemic;         (3) Beverly’s ability to
create a corrective action plan to respond to the problem;         (4) Beverly’s
ability to execute the corrective action plan; and         (5) Beverly’s ability
to evaluate whether the assessment, corrective action plan and execution of that
plan was effective, reliable, and thorough.



      c. Beverly’s development and implementation of corrective action plans and
the timeliness of such actions; and         d. Beverly’s proactive steps to
ensure that each patient and resident in a Covered Facility receives care in
accordance with: (1) basic care, treatment and protection from harm standards;
(2) the rules and regulations set forth in 42 C.F.R. Parts 482 and 483;
(3) state and local statutes, regulations, and other directives or guidelines;
and (4) the policies and procedures adopted by Beverly and set forth in this
Amendment.



      2. Access. The Monitor shall have access to:



      a. Covered Facilities, at any time and without prior notice;        
b. The following types of documents: (1) the CMS quality indicators (for Covered
Facilities); (2) internal or external surveys or reports applicable to Covered
Facilities; (3) Beverly’s hotline

16



--------------------------------------------------------------------------------



 



      complaints regarding Covered Facilities; (4) resident or patient
satisfaction surveys for each Covered Facility; (5) staffing data for each
Covered Facility in the format requested by the Monitor, including but not
limited to reports setting forth the staff to patient ratios, temporary staffing
levels, and staff turnover data, as well as reports of any facility where
temporary agency staff constitutes more than ten percent of the nursing and
direct care staff; (6) incident, accident, abuse, neglect or death reports for
each Covered Facility; (7) reports of incidents involving a patient or resident
that prompt a full internal investigation at a Covered Facility; (8) patient or
resident records for Covered Facilities; (9) financial data for Covered
Facilities; (10) self-evaluative reports including, but not limited to, those
from quality assurance committees, applicable to Covered Facilities; and
(11) any other pre-existing data, including the reconfiguring of existing data
that the Monitor may determine relevant to fulfilling the duties required under
this Amendment in the format requested by the Monitor, to the extent
practicable; and         c. Immediate access to Covered Facilities’ current
patients, residents, and staff subject to: (1) their clinical condition; and
(2) their consent to conduct interviews outside the presence of Beverly
supervisory staff or counsel, provided such interviews are conducted in
accordance with all applicable laws and the rights of such individuals.



      3. Beverly’s Obligations. Beverly shall:



      a. Not impede the Monitor’s access to its facilities (pursuant to the
provisions of this Amendment) and shall provide any requested documentation
within the time frame specified by the Monitor, subject to any extensions and
modifications requested by Beverly and granted by the Monitor (the Monitor shall
balance the circumstances of the situation with the burden on Beverly when
making document requests);         b. Assist in contacting and arranging
interviews of Amendment Covered Persons, and not impede the cooperation by such
individuals;

17



--------------------------------------------------------------------------------



 



      c. Provide access to current residents or patients and contact information
for their families and guardians, in a manner consistent with the rights of such
individuals under state or Federal law, and not impede their cooperation;      
  d. Provide the last known contact information for former employees,
contractors, and agents, and not impede the cooperation from such individuals,
including but not limited to, refraining from placing any provision in
agreements that would limit such cooperation;         e. Provide the last known
contact information for former residents, patients, their families, or guardians
consistent with the rights of such individuals under state or Federal law, and
not impede their cooperation;         f. Address any written recommendation made
by the Monitor either by substantially implementing the Monitor’s
recommendations or by explaining in writing why it has elected not to do so;    
    g. Pay the Monitor’s bills for Monitor’s Costs within 30 days of receipt.
While Beverly must pay all the Monitor’s bills within 30 days, Beverly may bring
any disputed Monitor’s Costs or bills to OIG’s attention;         h. Not sue or
otherwise bring any action against the Monitor related to any findings made by
the Monitor or related to any exclusion or other sanction of Beverly under this
Agreement; provided, however, that this clause shall not apply to any suit or
other action based solely on the dishonest or illegal acts of the Monitor,
whether acting alone or in collusion with others; and         i. Provide the
Monitor a report within forty-eight hours of becoming aware that any of the
following occurrences may exist:



      (1) Deaths or injuries related to the use of restraints;

18



--------------------------------------------------------------------------------



 



      (2) Deaths or injuries related to the use of psychotropic medications;    
    (3) Suicides;         (4) Deaths or injuries related to abuse or neglect (as
defined in the applicable Federal guidelines); and         (5) Any other
incident that involves or causes actual harm to a resident when such incident
prompts a full internal investigation.         Each such report shall contain
the full name, Social Security number, and date of birth of the resident, the
date of death or incident, and a brief description of the events surrounding the
death or incident.



      4. The Monitor’s Obligations. The Monitor shall:



      a. Respect the legal rights, privacy, and dignity of all Amendment Covered
Persons, residents, and patients;         b. Where independently required by
applicable law or professional licensing standard, to report any finding to an
appropriate regulatory or law enforcement authority, simultaneously submit
copies of such reports to the OIG and to Beverly;         c. At all times act
reasonably in connection with its duties under the Amendment including when
requesting information from Beverly;         d. Simultaneously provide quarterly
reports to Beverly and OIG concerning the findings made to date;        
e. Submit bills to Beverly on a consolidated basis no more than once per month,
and submit an annual summary representing an accounting of its costs throughout
the year to Beverly and to OIG. Beverly shall have the opportunity to review
such bills and bring any issue of disputed bills or costs to the attention of
OIG. The Monitor

19



--------------------------------------------------------------------------------



 



      shall submit to Beverly an annual report representing an accounting of its
costs throughout the year;         f. Not be bound by any other private or
governmental agency’s findings or conclusions, including, but not limited to,
JCAHO, CMS, or the state survey agency. Likewise, such private and governmental
agencies shall not be bound by the Monitor’s findings or conclusions. The
Monitor’s reports shall not be the sole basis for determining deficiencies by
the state survey agencies. The parties agree that CMS and its contractors shall
not introduce any material generated by the Monitor, or any opinions, testimony,
or conclusions from the Monitor as evidence into any proceeding involving a
Medicare or Medicaid survey, certification, or other enforcement action against
Beverly, and Beverly shall similarly be restricted from using material generated
by the Monitor, or any opinions, testimony, or conclusions from the Monitor as
evidence in any of these proceedings. Nothing in the previous sentence, however,
shall preclude the OIG or Beverly from using any material generated by the
Monitor, or any opinions, testimony, or conclusions from the Monitor in any
action under the CIA or this Amendment or pursuant to any other OIG authorities
or in any other situations not explicitly excluded in this subsection subject to
the confidentiality provisions set forth in Section V. of this Agreement;      
  g. Abide by the legal requirements of Beverly’s facilities to maintain the
confidentiality of each resident’s personal and clinical records, and to
maintain confidential and not to disclose the records of Beverly’s Corporate
Compliance Committee, Corporate, Regional or District Quality Councils, Facility
QAA Committees and self-evaluative reports, including, but not limited to, those
from, Internal Audit, the Hotline, medical review committees, if any, quality
assurance committees or peer review committees, if any. See 42 C.F.R. §§483.10
and 483.75(0)(3)). Nothing in the prior sentence, however, shall limit or affect
the Monitor’s obligation to provide information, including information from
patient and resident clinical records, to the OIG, and, when legally or
professionally required, reporting to other agencies;

20



--------------------------------------------------------------------------------



 



      h. Except to the extent required by law, maintain the confidentiality of
any proprietary financial and operational information, processes, procedures and
forms obtained in connection with its duties under this Amendment and not
comment publicly concerning its findings except to the extent authorized by the
OIG;         i. Visit each Covered Facility as often as the Monitor believes it
necessary to perform its functions;         j. Where appropriate, communicate
requests for access, documents or other information to the Compliance Officer;
and         k. When possible, identify the criteria under which it intends to
assess Beverly’s or individual Covered Facilities’ activities as set forth
herein and communicate those criteria to Beverly in advance of its assessments.



      5. Miscellaneous Provisions



      a. The Monitor may confer and correspond with Beverly and OIG on an ex
parte basis at any time.         b. If, after consulting with Beverly, the
Monitor has concerns about corrective action plans that are not being enforced
or systemic or repeated problems that could impact Beverly’s ability to render
quality care to its patients and residents, the Monitor shall: (A) report such
concerns in writing to the OIG, which in its discretion shall relay such
concerns to the Consortium (the Consortium consists of representatives of OIG,
the Department of Justice (DOJ) and CMS); and (B) provide notice and a copy of
the report to the Compliance Officer and the Board Committee. Beverly shall be
provided an opportunity to respond to the Consortium concerning any such report.
The Consortium shall seek to resolve any such dispute between the Monitor and
Beverly prior to OIG seeking any remedies pursuant to the terms of the CIA and
this Amendment;         c. The Monitor shall not control, manage or operate
Beverly.

21



--------------------------------------------------------------------------------



 



     E. Reporting of Material Deficiencies. The definition of Material
Deficiency set forth in Section III.H.4(iii) of the CIA and Beverly’s reporting
obligations set forth in Section III.H.2 of the CIA are hereby amended to
provide that Beverly no longer must report occurrences or instances meeting the
definition of Material Deficiency set forth in Section III.H.4(iii) if those
occurrences or instances occur in a Covered Facility. Sections III.H.2 and
III.H.4(iii) shall continue to apply to Beverly with regard to all other nursing
home facilities owned or operated by Beverly not defined as Covered Facilities
in Section II. of this Amendment.



IV.   Implementation and Annual Reports

     A. Implementation Report. On or before March 31, 2003, Beverly shall submit
a written report to OIG summarizing the status of its implementation of the
requirements of this Amendment. This Implementation Report shall include:



      1. the name, address, phone number and position description of all
individuals in positions described in Section III.A;         2. the charter for
the Board of Directors’ Committee required in Section III.A;         3. the
program(s) for the Quality Reviews required in Section III.A.4;         4. a
description of the training programs required by Section III.C, including a
description of the targeted audiences and a schedule of when the training
sessions were held; and         5. a certification by the Compliance Officer
that, unless the non-compliance is clearly and explicitly described in the
Implementation Report:



  a.   the Policies and Procedures required by Section III.B have been
developed, are being implemented, and have been made available to all pertinent
employees, contractors, and agents; and     b.   all persons required by
Section III.C to have completed training and executed a certification have done
so.

22



--------------------------------------------------------------------------------



 



The information and certifications required to be included on the Implementation
Report may be included in Beverly’s Annual Report filed pursuant to Section V of
the CIA.

     B. Annual Report. Each Annual Report required by the CIA shall include, in
addition to the information required by Section V.B. of the CIA, the following:



      1. any change in the identity or position description of individuals in
positions described in Section III.A of this Amendment, a change in any of the
committees’ structure or charter, or any change in the Quality Review program;  
      2. a certification by the Compliance Officer that, unless the
non-compliance is clearly and explicitly described in the Annual Report:



  a.   all California Covered Persons have completed the training and executed
the certification required by Section III.C; and     b.   Beverly has
effectively implemented all plans of correction related to problems identified
under this Amendment Beverly’s Compliance Program, or Quality Reviews.



      3. notification of any changes or amendments to the Policies and
Procedures required by Section III.B of this Amendment and the reasons for such
changes (e.g., change in contractor policy);         4. a summary of the Covered
Facilities reviewed pursuant to Section III.B.4., a summary of the findings of
such review, and a summary of the corrective action taken under the Quality
Review Program; and         5. Beverly’s response/corrective action plan to any
issues raised by the Monitor.

     C. Certifications. The Implementation Report and Annual Reports shall
include a certification by Beverly’s Compliance Officer, under penalty of
perjury, that: (1) Beverly is in compliance with all of the requirements of this
Amendment and the CIA (unless the non-compliance is clearly and explicitly
described in the Implementation or Annual Report), to the best of his or her
knowledge; and (2) the Compliance Officer has reviewed

23



--------------------------------------------------------------------------------



 



the Report and has made reasonable inquiry regarding its content and believes
that, upon such inquiry, the information is accurate and truthful. Each Report
shall also include a certification the chair of the appropriate committee(s) of
Beverly’s Board of Directors certifying that the committee(s)’ members have
reviewed the Annual Report.



V.   Disclosures

The OIG will follow all applicable Federal laws concerning privacy and
confidentiality, including the Federal Privacy Act, 5 U.S.C. § 552a, to the
greatest extent allowed by law.

Consistent with HHS’s Freedom of Information Act (“FOIA”) procedures, set forth
in 45 C.F.R. Part 5, the OIG shall make a reasonable effort to notify Beverly
prior to any release by OIG of information submitted by Beverly pursuant to its
obligations under this Amendment or the CIA and identified upon submission by
Beverly as trade secrets, commercial or financial information and privileged and
confidential under the FOIA rules. Beverly shall refrain from identifying any
information as trade secrets, commercial, or financial information and
privileged and confidential under the FOIA rules. Beverly shall refrain from
identifying any information as trade secrets, commercial, or financial
information and privileged and confidential that does not meet the criteria for
exemption from disclosure under FOIA. With respect to the disclosure of
information, Beverly shall have the rights set forth in 45 C.F.R. § 5.65(d). The
OIG shall seek to protect confidential information under the FOIA rules to the
greatest extent allowed by law. The OIG shall provide the pre-disclosure notice
required pursuant to 45 C.F.R. § 5.65(d) to the Compliance Officer at the
address provided in Section VI of the CIA.

One of the purposes of the original CIA and this Amendment is to assist and
monitor Beverly to ensure that Beverly develops, revises, and maintains
effective internal controls that promote adherence to applicable Federal and
state laws and the program requirements of Federal and state health care
programs. Communication, record-keeping, reporting and frank and open
communication by and between the OIG and Beverly, its employees and its
Compliance Officer are essential to meeting the OIG’s expectations and the
purpose of the CIA and this Amendment.

Nothing in this Amendment or the CIA, or any communication or report made
pursuant to this Amendment or the CIA, shall constitute or be construed as a
waiver by Beverly or Beverly’s attorney-client, work product, peer review, or
other applicable privileges, including, without limitation, the protections
contained in 42 C.F.R. § 473.75(o).

24



--------------------------------------------------------------------------------



 



Notwithstanding that fact, the existence of any such privilege does not affect
Beverly’s obligations to comply with the provisions of the CIA or this Amendment
or to provide documents and information to the OIG pursuant to the CIA or this
Amendment.



VI.   Breach and Default Provisions

Beverly is expected to fully and timely comply with all of the obligations
herein throughout the term of this Amendment or other time frames herein agreed
to.



  A.   Specific Performance of Amendment Provisions. If OIG determines that
Beverly is failing to comply with a provision or provisions of this Amendment
and decides to seek specific performance of any of these provisions, OIG shall
provide Beverly with prompt written notification of such determination
(“Noncompliance Notice”).     B.   Opportunity to Cure. Beverly will have thirty
five (35) days from receipt of the Noncompliance Notice either to demonstrate to
the OIG’s satisfaction that: (1) Beverly is in full compliance with this
Amendment; (2) the alleged failure to comply has been cured; or (3) the alleged
non-compliance cannot be cured within the thirty-five (35) day period but that:
(i) Beverly has begun to take action to cure the non-compliance; (ii) Beverly is
pursuing such action with due diligence; and (iii) Beverly has provided to the
OIG a reasonable timetable for curing the non-compliance; or to reply in writing
that Beverly disagrees with the determination of noncompliance and request a
hearing before an HHS Administrative Law Judge (“ALJ”), pursuant to the
provisions set for in Section VI.E of this Amendment. This purpose of the
hearing is to determine whether Beverly has failed to comply with the Amendment
and whether Beverly shall be required to implement the particular provisions at
issue.     C.   Stipulated Penalties for Failure to Comply with Certain
Obligations. In addition to the Stipulated Penalty provisions of the original
CIA, as a contractual remedy, Beverly and OIG agree that failure to comply with
certain obligations set forth in this Amendment may lead to the imposition of
the following monetary penalties (“Stipulated Penalties”) in accordance with the
following provisions: A Stipulated Penalty of $1,000 (which shall begin to
accrue ten (10) days after the date OIG provides notice to Beverly of the
failure to comply) for each day Beverly fails to comply fully and adequately
with an obligation of this Amendment that is widespread or systemic in nature or

25



--------------------------------------------------------------------------------



 



      reflective of a pattern or practice. In its notice to Beverly, the OIG
shall state the specific grounds for its determination that Beverly has failed
to comply fully and adequately with the CIA or Amendment obligation(s) at issue.
The “Opportunity to Cure” provisions of Section VI.B. above apply to this
Section as though fully set forth herein.     D.   Exclusion for Material Breach
of the CIA

          Material Breach. In addition to the definition of Material Breach set
forth in the original CIA, Material Breach also means:



      a. a failure to address concerns raised by the Monitor as set forth in
Section III.D.1. above or otherwise meet an obligation under this Amendment that
has a material impact on the quality of care rendered to any residents or
patients of Beverly;         b. a failure to retain and use the Monitor in
accordance with Section III.D.

The notice and cure provisions of Section X.C. of the CIA apply equally to this
Section VI.D. of the Amendment as though fully set forth herein.



  E.   Dispute Resolution

          1. Review Rights. Upon the OIG’s delivery to Beverly of its
Noncompliance Notice, and as an agreed-upon contractual remedy for the
resolution of disputes arising under the obligations of this Amendment, Beverly
shall be afforded certain review rights comparable to those set forth in 42
U.S.C. § 1320a-7(f) and 42 C.F.R. Part 1005 as if they applied to the specific
performance, Stipulated Penalties, or exclusion sought pursuant to this
Amendment. Specifically, an action for specific performance shall be subject to
review by an ALJ and, in the event of an appeal, the Departmental Appeals Board
(“DAB”), in a manner consistent with the provisions in 42 C.F.R. §§
1005.2-1005.21. Notwithstanding the language in 42 C.F.R. § 1005.2(c), a request
for a hearing involving specific performance shall be made within thirty
(30) days of the date of the Demand Letter.

          2. Specific Performance Review. Notwithstanding any provision of Title
42 of the United States Code or Chapter 42 of the Code of Federal Regulations,
the only issues in a proceeding for specific performance of Amendment provisions
shall be:

26



--------------------------------------------------------------------------------



 



(a) whether, at the time specified in the Noncompliance Notice, Beverly was in
full and timely compliance with the obligations of this Amendment for which the
OIG seeks specific performance; and (b) whether Beverly failed to cure. Beverly
shall have the burden of proving its full and timely compliance and the steps
taken to cure the noncompliance, if any. If the ALJ finds for the OIG, Beverly
shall take the actions OIG deems necessary to cure within (20) days after the
ALJ issues such a decision notwithstanding that Beverly may request review of
the ALJ decision by the DAB.

          3. Finality of Decision. The review by an ALJ or DAB provided for
above shall not be considered to be an appeal right arising under any statutes
or regulations. Consequently, the parties to this Amendment agree that the DAB’s
decision (or the ALJ’s decision if not appealed) shall be considered final for
all purposes under this Amendment, and Beverly agrees to waive any right it may
have to appeal the decision administratively, judicially or otherwise seek
review by any court or other adjudicative forum.

          4. Review by Other Agencies. Nothing in this Amendment shall affect
the right of CMS or any other Federal or State agency to enforce any statutory
or regulatory authorities with respect to Beverly’s compliance with applicable
Federal and state health care program requirements.



VII.   Effective and Binding Agreement

     A. This Amendment shall be binding on the successors, assigns, and
transferees of Beverly, except that facilities and entities which Beverly
subsequently divests shall be excused from the obligations under the Amendment
upon the assignment of a provider agreement or the disposition of assets to an
entity unrelated to Beverly.

     B. All other sections of Beverly’s original CIA will remain unchanged and
in effect and applicable to this Amendment, unless specifically amended upon the
prior written consent of the OIG.

     C. The undersigned Beverly signatories represent and warrant that they are
authorized to execute this Amendment. The undersigned OIG signatory represents
that he is signing this Amendment in his official capacity and that he is
authorized to execute this Amendment; and any modifications to this Amendment
shall be made only with the prior written consent of the parties to the CIA and
this Amendment.

     D. The Effective Date of this Amendment shall be the date the last
signatory signs the Amendment.

27



--------------------------------------------------------------------------------



 



     E. The original CIA and this Amendment are by and between the parties
hereto and for their sole benefit and not for the benefit of any third parties.
Notwithstanding any language in the original CIA or this Amendment, neither the
original CIA nor this Amendment shall create or be construed or interpreted to
create any benefit for any person not a party to the original CIA or this
Amendment or create any right or cause of action in or on behalf of any person
(including without limitation any resident, patient or customer of Beverly)
other than the parties hereto.

On behalf of the Office of Inspector General
of the Department of Health and Human Services

 

     

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
LEWIS MORRIS
  DATE
Chief Counsel to the Inspector General
Office of Inspector General
U. S. Department of Health and Human Services
   

28



--------------------------------------------------------------------------------



 



On Behalf of Beverly Enterprises Inc.

 

     

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
WILLIAM R. FLOYD
  DATE
Chairman and Chief Executive Officer
   

29